EXHIBIT 10.26

FORM OF EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT UNDER

RADNOR HOLDINGS CORPORATION

2005 OMNIBUS EQUITY COMPENSATION PLAN

This STOCK AWARD, dated as of                      (the “Date of Grant”), is
delivered by Radnor Holdings Corporation (the “Company”) to
                                     (“you” or “your”).

RECITALS

WHEREAS, the Radnor Holdings Corporation 2005 Omnibus Equity Compensation Plan
(the “Plan”) provides for the grant of stock awards in accordance with the terms
and conditions of the Plan. The Compensation Committee of the Board of Directors
of the Company (the “Committee”) has selected you to receive a stock award under
the Plan as an inducement for you to promote the best interests of the Company
and its stockholders. A copy of the Plan is attached.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Conditions to Receiving Grant. As a condition of receiving this Stock Award
and in consideration of receiving the Stock Award, you agree to abide by the
following restrictive covenants. If you do not agree to the provisions of this
Section 1, this Stock Award will be void and of no effect.

(a) Non-disclosure. At all times during your employment or service with the
Company and continuing at all times after you cease to be employed by, or
provide service to, the Company for any reason, and except as required by
applicable law or in a judicial or administrative proceeding, you shall not
disclose to anyone outside the Company, or use for the benefit of anyone other
than the Company, any confidential or proprietary information relating to the
Company’s business, whether acquired by you before, during or after employment
or service with the Company. You acknowledge that the Company’s proprietary and
confidential information includes, without limitation: (a) the business plans
and financial statements, reports, data and projections of the Company,
(b) identities and addresses of consultants or customers or other confirmation
information relating to or dealing with the business operations or activities of
the Company and its affiliates; and (c) information concerning trade secrets of
the Company and its affiliates. The provisions of this Section 1 shall survive
any termination or expiration of this Agreement.

(b) Non-competition and Non-solicitation. At all times during your employment or
service with the Company and for a period of twelve (12) months following the
date you cease to be employed by, or provide service to, the Company for any
reason, you shall not, without the prior written consent of the Company, become
involved, directly or indirectly, whether alone or as a partner, joint venturer,
franchisee, franchisor, officer, director, employee, independent contractor,
employer, agent, or shareholder (or other passive owner of greater than a one
percent



--------------------------------------------------------------------------------

interest in a publicly traded company) in any business that competes with the
Company or its affiliates. In addition, at all times during your employment or
service with the Company and for a period of twelve (12) months following the
date you cease to be employed by, or provide service to, the Company for any
reason, you shall not, directly or indirectly, (a) solicit or induce, or attempt
to solicit or induce, any employee, consultant or independent contractor of the
Company to leave the Company for any reason whatsoever, or hire any employee,
consultant or independent contractor of the Company, or (b) solicit the trade
of, or otherwise do business with any customer of the Company so as to offer or
sell any product or services which would be materially competitive with any
product or service sold by the Company during such period.

(c) Injunctive Relief. You acknowledge that your failure to perform any of the
covenants in this Section 1 would cause irreparable injury to the Company and
cause damages to the Company that would be difficult or impossible to ascertain
or quantify. Accordingly, without limiting any other remedies that may be
available with respect to any breach of this Section 1, you consent to the entry
of an injunction to restrain any breach of this Section 1, without the posting
of a bond.

(d) Scope. For purposes of this Section 1, as applicable, the term “Company”
shall include the Company and all of its subsidiaries.

2. Stock Award. Subject to the terms, restrictions and other conditions set
forth in this Agreement and the Plan, the Company hereby grants to you
             (        ) shares of non-voting common stock of the Company (the
“Stock Award”) in consideration for the valuable services that you provide to
the Company. You may not transfer shares subject to the Stock Award or subject
them to any security interest until the shares have become vested pursuant to
this Agreement and the Plan.

3. Vesting and Nonassignability of Stock Award.

(a) The shares subject to the Stock Award will become vested, and the
restrictions described in this Section 3 will lapse, according to the following
vesting schedule, if you continue to be employed by, or provide service to, the
Employer (as defined in the Plan) from the Date of Grant until the applicable
vesting date:

 

Vesting Date

  

Vested Shares



--------------------------------------------------------------------------------

The vesting of the shares subject to the Stock Award will be cumulative, but
will not exceed 100% of the shares. If the foregoing schedule would produce
fractional shares, the number of shares that vest will be rounded down to the
nearest whole share.

(b) If you cease to be employed by, or provide service to, the Employer on
account of your Retirement (as defined in the Plan), Disability (as defined in
the Plan) or death at any time during the period before the shares subject to
the Stock Award are fully vested (the “Restriction Period”), the restrictions
and conditions on shares subject to the Stock Award that are not vested as of
the date your employment or service terminates will immediately lapse and the
shares will become fully vested.

(c) If you cease to be employed by, or provide service to, the Employer for any
reason other than on account of your Retirement, Disability or death at any time
during the Restriction Period, the shares subject to the Stock Award that are
not vested as of the date the your employment or service terminates will be
forfeited and must be immediately returned to the Company.

(d) During the Restriction Period, you may not assign, transfer, pledge or
otherwise dispose of the non-vested shares subject to the Stock Award. Any
attempt to assign, transfer, pledge or otherwise dispose of the shares contrary
to the provisions hereof, and the levy of any execution, attachment or similar
process upon the shares, will be null, void and without effect.

4. Issuance of Certificates.

(a) Stock certificates representing the shares subject to the Stock Award may be
issued by the Company and held in escrow by the Company until the shares vest,
or the Company may hold non-certificated shares until the shares vest. During
the Restriction Period, you will receive any cash dividends with respect to the
shares subject to the Stock Award, will have the same right to vote the shares
as you would if the shares had vested and may participate in any distribution
pursuant to a plan of dissolution or complete liquidation of the Company. In the
event of a dividend or distribution payable in stock or other property or a
reclassification, split up or similar event during the Restriction Period, the
shares or other property issued or declared with respect to the non-vested
shares subject to the Stock Award will be distributed and paid currently without
regard to whether the shares to which they relate are vested.

(b) When you obtain a vested right to shares subject to the Stock Award, a
certificate representing the vested shares will be issued to you, free of the
restrictions under Section 3 of this Agreement.

(c) The obligation of the Company to deliver shares upon the vesting of the
Stock Award will be subject to all applicable laws, rules, and regulations and
such approvals by governmental agencies as may be deemed appropriately to comply
with relevant securities laws and regulations.

5. Change of Control. The provisions of the Plan applicable to a Change of
Control will apply to the Stock Award, and, in the event of a Change of Control,
the Board may take such actions as it deems appropriate pursuant to the Plan.



--------------------------------------------------------------------------------

6. Right of First Refusal; Repurchase Right; Shareholder’s Agreement. As a
condition of receiving this grant, you hereby agree that (a) after the
restrictions described in Section 3 of this Agreement lapse with respect to all
or part of the shares, the shares that are no longer subject to such
restrictions shall be subject to a right of first refusal and repurchase right
as described in the Plan, and (b) the Board may require that you execute a
shareholder’s agreement, in such form as the Board determines, with respect to
the shares issued under the Plan.

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
will be interpreted in accordance with the Plan. The grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Board in accordance with the provisions of the Plan,
including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares, (c) changes in capitalization of the
Company, and (d) other requirements of applicable law. The Board will have the
authority to interpret and construe the grant pursuant to the terms of the Plan,
and its decisions will be conclusive as to any questions arising hereunder.

8. Withholding. You will be required to pay to the Company, or make other
arrangements satisfactory to the Company to provide for the payment of, any
federal, state, local or other taxes that the Employer is required to withhold
with respect to the grant or vesting of the shares subject to the Stock Award.
Subject to Board approval, you may elect to satisfy any tax withholding
obligation of the Employer with respect to the Stock Award by having shares
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.

9. Tax Consequences. You hereby acknowledge that you have reviewed with your own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement and that you are
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. You understand that you (and not the Company)
will be responsible for your own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement. Your further
understand that section 83 of the Code taxes as ordinary income the difference
between the amount paid for the shares subject to the Stock Award and the Fair
Market Value (as defined in the Plan) of the shares subject to the Stock Award
as of the date any restrictions on such shares lapse pursuant to Section 3 of
this Agreement and that you may elect to be taxed at the time the Stock Award is
granted rather than when and as the vesting period expires by filing an election
under section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days from the Date of Grant. A memorandum describing the tax consequences
under Code section 83 and the form for making a Section 83(b) election is
attached as Exhibit A hereto.

YOU HEREBY ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY’S
TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY
OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF.

 



--------------------------------------------------------------------------------

10. Other Restrictions on Sale or Transfer of Shares.

(a) You are acquiring the shares underlying this Agreement solely for investment
purposes, with no present intention of distributing or reselling any of the
shares or any interest therein. You acknowledge that the shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).

(b) You are aware of the applicable limitations under the Securities Act and
under the Plan relating to a subsequent sale, transfer, pledge or other
assignment or encumbrance of the shares. You further acknowledge that the shares
must be held indefinitely unless they are subsequently registered under the
Securities Act and applicable state securities laws or an exemption from such
registration is available.

(c) You will not sell, transfer, pledge, donate, assign, mortgage, hypothecate
or otherwise encumber the shares underlying this Agreement unless the shares are
registered under the Securities Act or the Company is given an opinion of
counsel reasonably acceptable to the Company that such registration is not
required under the Securities Act.

(d) You realize that there is no public market for the shares underlying this
Agreement, that no market may ever develop for them, and that they have not been
approved or disapproved by the Securities and Exchange Commission or any
governmental agency.

11. No Employment or Other Rights. This grant will not confer upon you any right
to be retained by or in the employ or service of the Company and will not
interfere in any way with the right of the Company to terminate your employment
or service at any time. The right of the Company to terminate at will your
employment or service at any time for any reason is specifically reserved.

12. Assignment by Company. The rights and protections of the Company hereunder
will extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates. This Agreement may be assigned by the
Company without your consent.

13. Applicable Law. The validity, construction, interpretation and effect of
this instrument will be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without giving effect to the conflicts of laws
provisions thereof.

14. Notice. Any notice to the Company provided for in this instrument will be
addressed to the Company in care of the President at the Company’s corporate
headquarters, and any notice to you will be addressed to you at the current
address shown on the payroll of the Company, or to such other address as you may
designate to the Employer in writing. Any notice will be delivered by hand, sent
by telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument, and you have placed your signature hereon,
effective as of the Date of Grant.

 

  RADNOR HOLDINGS CORPORATION Attest:    

 

  By:  

 

I hereby accept the Stock Award described in this Agreement, and I agree to be
bound by the terms of the Plan and this Agreement. I hereby further agree that
all the decisions and determinations of the Board will be final and binding.

 

 

[Name of Employee]

 

Date

[Exhibits Intentionally Omitted]